654 So. 2d 671 (1995)
PERRY & CO. and Equity Premium Finance Co., Appellants,
v.
FIRST SECURITY INSURANCE UNDERWRITERS, INC., Associated Insurance Brokers, Inc., AIB Insurance Underwriters, Inc., and Union American Insurance Company, Appellees.
No. 94-1941.
District Court of Appeal of Florida, Third District.
May 17, 1995.
Carlos Lidsky, Hialeah and Leo Bueno, Miami, for appellants.
A.J. Barranco & Associates and Sam Daniels and Norma G. Barnett, Miami, for appellees.
Before JORGENSON, GERSTEN and GREEN, JJ.
PER CURIAM.
An appellant who challenges the denial of a temporary injunction has a heavy burden. 3299 N. Fed. Highway, Inc. v. Broward County Bd. of Comm'rs, 646 So. 2d 215, 220 (Fla. 4th DCA 1994). A trial court has wide discretion to grant or deny a temporary injunction and an appellate court will not interfere with the exercise of such discretion unless the party challenging the grant or denial clearly shows an abuse of that discretion. T.J.R. Holding Co. v. Alachua County, 617 So. 2d 798, 801 (Fla. 1st DCA 1993). In the instant case, the trial court did not abuse its discretion when it denied appellant's motion for a temporary injunction where the prerequisites for the injunction were not met. Cf. Employee Benefit Plans, Inc. v. Radice Corporate Ctr. I, Inc., 593 So. 2d 1125, 1127 (Fla. 4th DCA 1992) ("The law in this state is clear that ... a temporary injunction will not issue unless the movant can meet the requirements.").
Affirmed.